


Exhibit 10.1
DEAL CUSIP NUMBER: 21664UAH9


AMENDMENT NO. 1 TO TERM LOAN AGREEMENT


This AMENDMENT NO. 1 TO TERM LOAN AGREEMENT (this “Amendment”) is entered into
as of August 21, 2015 among (i) THE COOPER COMPANIES, INC., a Delaware
corporation (the “Borrower”), (ii) the Lenders (defined below) executing
signatures page hereto, and (iii) KEYBANK NATIONAL ASSOCIATION, as the
administrative agent (the “Administrative Agent”).
RECITALS:


A.    The Borrower, the Administrative Agent and the lenders party thereto
(each, a “Lender” and collectively, the “Lenders”) are parties to the Term Loan
Agreement, dated as of August 4, 2014 (as the same may from time to time be
amended, restated or otherwise modified, the “Loan Agreement”).
B.    The Borrower, the Administrative Agent and the Lenders party hereto desire
to amend the Loan Agreement to modify certain provisions thereof.
AGREEMENT:


In consideration of the premises and mutual covenants herein and for other
valuable consideration, the Borrower, the Administrative Agent and the Lenders
party hereto agree as follows:
Section 1.Definitions. Unless otherwise defined herein, each capitalized term
used in this Amendment and not defined herein shall be defined in accordance
with the Loan Agreement.


Section 2.Amendment to Section 1.01 of the Loan Agreement.


2.1    Section 1.01 of the Loan Agreement is hereby amended to delete the
definition of “Change of Control” in its entirety and insert the following in
place thereof:


“Change of Control” means the acquisition of ownership or voting control,
directly or indirectly, beneficially or of record, on or after the Closing Date,
by any Person or group (within the meaning of Rule 13d-3 of the SEC under the
1934 Act, as then in effect), of shares representing more than 25% of the
aggregate ordinary Voting Power represented by the issued and outstanding
capital stock of the Borrower.
Section 3.Effectiveness. This Amendment shall be effective on the date upon
which each of the following conditions precedent has been satisfied (the
“Effective Date”):


3.1This Amendment shall have been executed by the Borrower, each Subsidiary
Guarantor, the Administrative Agent and the Required Lenders, and counterparts
hereof as so executed shall have been delivered to the Administrative Agent.


3.2The Administrative Agent shall have received all documented out-of-pocket
expenses (including reasonable fees and disbursements of counsel to the
Administrative Agent, to the extent invoiced on or prior to the Effective Date)
in connection with the preparation, negotiation and effectiveness of this
Amendment and the other documents being executed or delivered in connection
herewith.


Section 4.Miscellaneous.


4.1    Representations and Warranties. The Borrower and each Subsidiary
Guarantor, by signing below, hereby represents and warrants to the
Administrative Agent and the Lenders that:






--------------------------------------------------------------------------------




a.the Borrower and each Subsidiary Guarantor has the legal power and authority
to execute and deliver this Amendment;


b.the officers executing this Amendment on behalf of the Borrower and each
Subsidiary Guarantor have been duly authorized to execute and deliver the same
and bind the Borrower or such Subsidiary Guarantor with respect to the
provisions hereof;


c.no Default or Event of Default exists under the Loan Agreement, nor will any
occur immediately after the execution and delivery of this Amendment;


d.this Amendment constitutes the legal, valid and binding agreement and
obligation of the Borrower and each Subsidiary Guarantor, enforceable in
accordance with its terms, except to the extent that the enforceability thereof
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or other similar laws generally affecting creditors’ rights and by equitable
principles (regardless of whether enforcement is sought in equity or at law);
and


e.each of the representations and warranties set forth in Article V of the Loan
Agreement is true and correct in all material respects as of the date hereof,
except to the extent that any thereof expressly relate to an earlier date, in
which case such representations and warranties shall have been true and correct
in all material respects as of the date when made.


4.2    Loan Agreement Unaffected. Each reference to the Loan Agreement in any
Loan Document shall hereafter be construed as a reference to the Loan Agreement
as amended hereby. Except as herein otherwise specifically provided, all
provisions of the Loan Agreement shall remain in full force and effect and be
unaffected hereby. This Amendment shall be a Loan Document.


4.3    Subsidiary Guarantor Acknowledgment. Each Subsidiary Guarantor, by
signing this Amendment:


a.    consents and agrees to and acknowledges the terms of this Amendment;


b.    acknowledges and agrees that all of the Loan Documents to which such
Subsidiary Guarantor is a party or is otherwise bound shall continue in full
force and effect and that all of such Subsidiary Guarantor’s obligations
thereunder shall be valid and enforceable and shall not be impaired or limited
by the execution or effectiveness of this Amendment; and


c.    acknowledges and agrees that (i) notwithstanding the conditions to
effectiveness set forth in this Amendment, such Subsidiary Guarantor is not
required by the terms of the Loan Agreement or any other Loan Document to which
such Subsidiary Guarantor is a party to consent to the amendments to the Loan
Agreement effected pursuant to this Amendment and (ii) nothing in the Loan
Agreement, this Amendment or any other Loan Document shall be deemed to require
the consent of such Subsidiary Guarantor to any future amendments or
modifications to the Loan Agreement.


4.4    Entire Agreement. This Amendment, together with the Loan Agreement and
the other Loan Documents, integrates all the terms and conditions mentioned
herein or incidental hereto and supersedes all oral representations and
negotiations and prior writings with respect to the subject matter hereof.


4.5    Counterparts This Amendment may be executed in any number of
counterparts, by different parties hereto in separate counterparts and by
facsimile signature, each of which when so executed and delivered shall be
deemed to be an original and all of which taken together shall constitute but
one and the same agreement.


4.6    Governing Law. THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS AND THE RIGHTS
AND OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE CONSTRUED IN
ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK WITHOUT




--------------------------------------------------------------------------------




REGARD TO CONFLICTS OF LAW PRINCIPLES (OTHER THAN SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW). TO THE FULLEST EXTENT PERMITTED BY LAW, THE BORROWER
HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW
OF ANY JURISDICTION OTHER THAN THE STATE OF NEW YORK GOVERNS THIS AMENDMENT OR
ANY OF THE OTHER LOAN DOCUMENTS.


4.7    JURY TRIAL WAIVER. EACH OF THE PARTIES TO THIS AMENDMENT HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AMENDMENT OR ANY OF THE OTHER
LOAN DOCUMENTS (INCLUDING, WITHOUT LIMITATION, ANY AMENDMENTS, WAIVERS OR OTHER
MODIFICATIONS RELATING TO ANY OF THE FOREGOING), OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.




[Signature pages follow.]










--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Amendment has been duly executed and delivered as of
the date first above written.


 
 
THE COOPER COMPANIES, INC., as the Borrower


By:        /s/ Brian G. Andrews                                 
Name: Brian G. Andrews
Title: Vice President & Treasurer
 
 
KEYBANK NATIONAL ASSOCIATION,
as the Administrative Agent, Co-Lead Arranger and a Lender


By:         /s/ Marianne T. Meil                                  
Name: Marianne T. Meil
Title: Senior Vice President









--------------------------------------------------------------------------------












 
 
 
Each of the undersigned Subsidiary Guarantors acknowledges the terms of and
consents to the foregoing:
 
COOPERVISION, INC.


By:         /s/ Brian G. Andrews                      
Name: Brian G. Andrews
Title: Treasurer


 
COOPERSURGICAL, INC.


By:      /s/ Brian G. Andrews                        
Name: Brian G. Andrews
Title: Treasurer


 
COOPER MEDICAL, INC.


By:         /s/ Brian G. Andrews                     
Name: Brian G. Andrews
Title: Treasurer


 
ORIGIO, INC.


By:        /s/ Brian G. Andrews                      
Name: Brian G. Andrews
Title: Treasurer


 













--------------------------------------------------------------------------------






Signature Page to
Amendment No. 1 to Term Loan Agreement,
dated as of the date first above written,
among The Cooper Companies, Inc., as the Borrower,
Key Bank National Association, as the Administrative Agent, and
the Lenders Party Thereto




Name of Institution:
Bank of America N.A.




By:       /s/ John C. Plecque                                    
Name: John C. Plecque
Title: Senior Vice President









Name of Institution:
DNB BANK ASA, NEW YORK BRANCH
as Co-Lead Arranger, Co-Bookrunner and Co-Syndication Agent




By:      /s/ Caroline Adams                                    
Name: Caroline Adams
Title: First Vice President
 
By:      /s/ Geshu Sugandh                                    
Name: Geshu Sugandh
Title: First Vice President









Name of Institution:
DNB CAPITAL LLC
as Lender




By:      /s/ Caroline Adams                                    
Name: Caroline Adams
Title: First Vice President
 




By:      /s/ Geshu Sugandh                                    
Name: Geshu Sugandh
Title: First Vice President







--------------------------------------------------------------------------------








Signature Page to
Amendment No. 1 to Term Loan Agreement,
dated as of the date first above written,
among The Cooper Companies, Inc., as the Borrower,
Key Bank National Association, as the Administrative Agent, and
the Lenders Party Thereto




Name of Institution:
MUFG Union Bank, N.A.




By:      /s/ Henry G. Montgomery                                  
Name: Henry G. Montgomery
Title: Director







Name of Institution:
Citicorp North America, Inc.




By:       /s/ Anthony V. Pantina                                    
Name: Anthony V. Pantina
Title: Vice President / Director







Name of Institution:
HSBC BANK, USA NA




By:       /s/ Jeff French                                          
Name: Jeff French
Title: Senior Vice President







Name of Institution:
JPMORGAN CHASE BANK, N.A.




By:       /s/ Ling Li                                                  
Name: LING LI
Title: Vice President













--------------------------------------------------------------------------------






Signature Page to
Amendment No. 1 to Term Loan Agreement,
dated as of the date first above written,
among The Cooper Companies, Inc., as the Borrower,
Key Bank National Association, as the Administrative Agent, and
the Lenders Party Thereto




Name of Institution:
U.S. Bank, National Association




By:       /s/ Joseph M. Schnorr 
Name:Joseph M. Schnorr
Title: Senior Vice President







Name of Institution:
Wells Fargo Bank, N.A.




By:       /s/ Gavin Smith
Name:Gavin Smith
Title: Vice President







Name of Institution:
PNC BANK, NATIONAL ASSOCIATION




By:       /s/ Deborah M. Lee
Name:Deborah M. Lee
Title: Vice President







Name of Institution:
THE NORTHERN TRUST COMPANY




By:       /s/ John Lascody 
Name:John Lascody
Title: Vice President







Name of Institution:
Compass Bank




By:       /s/ James Hatter
Name:James Hatter
Title: San Francisco Market President







